PER CURIAM.
The Wyoga Gas & Oil Corporation brought suit in the District Court for the Middle District of Pennsylvania against the appellants and twenty-four other individuals. Twenty-four of the defendants, including the two appellants, were served. Two of the defendants were nonresidents and were not served. The appellants moved in the District Court to dismiss the complaint upon the ground that the court was without jurisdiction to entertain the suit in the absence of the two nonresident defendants who were alleged to be indispensable parties. The District Court entered an order refusing the motion to dismiss the complaint and granting the defendants leave to file an answer within twenty days. The present appeal is from this order. Our brief recital of the proceedings in the District Court makes it clear that the order appealed from was not a final order but merely interlocutory in its nature. It follows that we are without jurisdiction to entertain the appeal. Grand Trunk Western R. Co. v. McHie, 6 Cir., 100 F.2d 86.
The appeal is dismissed.